Title: From Thomas Jefferson to John Mason, 11 April 1806
From: Jefferson, Thomas
To: Mason, John


                        
                            Th: Jefferson to Genl. Mason.
                            Apr. 11. 06.
                        
                        Congress have passed an act for opening a road from Cumberland to Ohio, which is to be laid off by 3.
                            Commissioners. a desire of having it done, uninfluenced by any local motives has induced me to endeavor to get one
                            Commissioner in the state of Ohio, and two in this quarter. would it suit you to undertake this journey? the emolument to
                            be sure is trifling (4. D. a day) but the public interest in it’s being well directed is very considerable. wishing to give
                            in the nominations tomorrow, if I can, to the Senate, I ask the favor of an answer. friendly salutations.
                        
                            P.S. I have proposed the same thing to Thomas Moore.
                        
                    